                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


MARLUNTAY BROWNLEE
Individually and as next friend of L.B, a minor;
Z.B., a minor; and A.C., a minor, et al.                                             PLAINTIFFS

v.                                                              CASE NO: 3:18-cv-272-SA-JMV

THE MISSISSIPPI DEPARTMENT
OF PUBLIC SAFETY, et al.                                                          DEFENDANTS

                       ORDER STAYING CERTAIN PROCEEDINGS

       Defendants the Mississippi Department of Public Safety and Milton Williams, individually

and officially, have moved to dismiss all claims asserted against them in the above-styled case on

several bases, including, but not limited to, sovereign immunity, lack of jurisdiction, and qualified

immunity.

       Under Rule 16(b)(3)(B) of the Local Uniform Civil Rules of the United States District

Courts for the Northern and the Southern Districts of Mississippi, “[f]iling a motion to compel

arbitration, or a motion asserting an immunity defense or jurisdictional defense stays the attorney

conference and disclosure requirements and all discovery, pending the court’s ruling on the

motion, including any appeal.”

       ACCORDINGLY, IT IS ORDERED that the proceedings enumerated in L.U.Civ.R.

16(b)(3)(B) are stayed pending a ruling on Defendants’ motions to dismiss.

       This, the 5th day of November, 2019.



                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
